DETAILED ACTION

This is a non-final action in response to the RCE and claimed filed 12/09/20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) in view of Jones et al. (US 2009/0315318).
In respect to claims 1, 4, 6-7, 31, Jones et al. ‘512 disclose an identification document comprising a multilayer laminate having a first layer (Fig. 14) and a ghost image 12 (Fig. 1); the ghost image comprising a halftone formed from a color photograph (0124), formed via optically variable ink which forms a first appearance of a “positive image” and a fist angle and a second appearance of a “negative image” at a different second angle (0057).   Jones et al. ‘512 further disclose providing embedded information “graphical identifiers” but do not disclose a first graphical identifier (comprising an alphanumeric character) and a second graphic identifier (comprising an alphanumeric character), both of differing sizes, however, Jones et al. ‘318 teach a very similar document which also contains a photograph 118 and other images derived from the photograph (e.g. ghost image 128).  Jones et al. further teach providing a first alphanumeric graphical identifier (birthdate) 120a in a first size, and a second alphanumeric graphic identifier (microtext) 121, of a different, smaller size.   Lastly, Jones ‘318 teaches that although the Figures are drawn to identifiers in the main image, they may be provided to any other derived image (e.g. ghost image) (0029).  It would have been obiovus to one of ordinary skill in the art at the time the invention was made to provide the ghost/optically variable indicia image taught in Jones et al. ‘512 with first and second identifiers in view of Jones et al. ‘318 to provide further security to the derived (ghost) images to protect against photo-swapping or other altercations to the derived (ghost) images (0013).
There is no teaching of how the text size is determined, e.g. “related to a first [second] set of pixel values nearby”, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case the structure may be formed in this fashion i.e. the relative size could have been determined by analyzing the varying brightness of some varying group of pixels for each of the identifiers.
In respect to claim 2, Jones et al. ‘512 in view of ‘318 appear to teach similar formatting steps (Fig. 7), but regardless, the ghost image taught may be formed via the explicit steps of “removing”, “converting”, and “generating” as claimed, since, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In respect to claims 3 and 5, Jones et al. ‘318 further teach that the first graphical identifier (birthdate, address, name, etc.) which are “associated with an issuing authority” i.e. they are personal identifications verified and processed by issuing authority when creating the identification document.
In respect to claims 8 and 9, Jones et al. ‘318 further teach providing IR or UV responsive ink within the ghost image, particularly within the frame of the identifiers which are “knockouts” removed from the original image, such that it fills those areas and becomes part of the image (0036; Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) in view of Jones et al. (US 2009/0315318) as applied to claim 1 and further in view of Jones et al. (US 2005/0078851).
Jones et al. ‘512 and ‘318 substantially disclose the claimed invention, including that the graphical identifiers embedded in the ghost image may be optically variable, IR, or UV, inks, however, do not disclose a thermochromic region overlapping with the ghost image.  Jones et at. ‘851 teach a similar invention with the watermarking of images, which may further include providing thermochromic material in a separate “channel” on the images.  It would have been obvious to provide the images taught in Jones et al. 512 and ‘318 with thermochromic ink in view of Jones et al. ‘851 to help in orientation between the images during decoding (0070).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/ Primary Examiner, Art Unit 3637